Citation Nr: 0434198	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The RO, in pertinent part, denied 
entitlement to service connection for depressive disorder.  

The veteran testified before the RO in March 2004.  The 
transcript has been obtained and associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued VCAA notice letters to the veteran in connection 
with his current appeal in March 2002 and June 2004.

The arguments of the veteran and his representative are that 
he suffers from a depressive disorder as a result of his 
active duty service.  Specifically, he asserts that he was 
mistreated during service due to his skin-condition.  He 
contends this led to a bar in his re-enlistment and 
ultimately caused his depression, as he was not able to 
pursue a military career.  The Board's review of the record 
discloses that additional development is warranted prior to 
appellate disposition.

Service medical records do indicate that the veteran suffered 
from psuedofolliculitis barbae.  He was put on shaving 
profiles at various times throughout his service commitment.  
There is no evidence of any diagnoses and/or complaints of 
depressive disorder.  

VA outpatient treatment records dated between 2001 and 2002 
show the veteran was diagnosed with depressive disorder.  The 
veteran informed counselors that his psuedofolliculitis 
barbae caused him grief in service.  A March 2002 entry 
reveals the validity of the veteran's MMPI-2 was questioned, 
as there were inconsistent responses.

A February 2004 VA medical opinion from the veteran's 
clinical psychologist states the veteran began treatment for 
depression in October 2004 in their outpatient mental health 
clinic.  He reported that the veteran told him that he wanted 
to make a career in the military, however he kept getting 
cited for failure to shave by his company commander.  He 
noted that the veteran told him that he just gave up and 
decided not to re-enlist.  He opined, "it is reasonable to 
conclude that the experience described above was a 
significant factor in causing [the veteran's] problem with 
depression, for which he is still being treated."  

The Board notes that service personnel records reveal in July 
1979, it was determined that the veteran should be barred 
from re-enlistment due to his job performance.  There was no 
indication the veteran was cited for failure to shave by his 
superior officers.

Based on the pertinent evidence outlined above, a medical 
examination is necessary in the instant case.  The Board 
finds that there is not enough evidence in the claims folder 
to make a determination on the merits.  38 U.S.C.A. 
§ 5103A(d).  Upon remand, the veteran should be afforded a VA 
examination for the purpose of ascertaining the etiology of 
any psychiatric disorders, to include depression, which may 
be present.  The claims folder must be present as it is 
essential that each disability be viewed in relation to its 
history. 38 C.F.R. § 4.1.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
appellant of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for depression since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, if 
applicable, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran including on a fee basis, if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:

Is it at least as likely as not that a 
depressive disorder (if found on 
examination) is related to the veteran's 
period of active duty service, or if pre-
existing service, was aggravated thereby; 
or is proximately due to, the result of, 
or aggravated by the service-connected 
pseudofolliculitis barbae?

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7. After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for depressive 
disorder. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until the VBA AMC 
notifies him; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of 
his claim of entitlement to service connection for a 
depressive disorder and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

